Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
Applicant is advised that this application has been reassigned to the undersigned examiner because the previous examiner is no longer with the USPTO.  
 	Claims 16, 20-30 and 34-45 are pending in this application.
	The 9/17/2020 requirement for unity of invention to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable, and Applicant’s 3/17/2021 election without traverse of the species of compound C-2 of formula (I-A), are maintained:

    PNG
    media_image1.png
    291
    460
    media_image1.png
    Greyscale

	Upon reconsideration however, the elected species shall be expanded to include all of formula (I-A).  Only claims that read exclusively on formula (I-B) are withdrawn from further consideration on the merits.  
	Accordingly, claims 22-23 and 36-37 are withdrawn from further consideration as being directed to non-elected subject matter.  Claims 16, 20-21, 24-30, 34-35, and 38-44 will presently be examined to the extent that they read on the expanded elected subject matter, i.e. all compounds that read on formula (I-A). 
In view of Applicant’s arguments and declaration filed on 3/22/2022, all outstanding grounds of rejection from the Office action of 11/24/2021 are withdrawn.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 20-21, 24-30, 34-35, and 38-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) The definition of R1 recites “wherein each of the aforementioned radicals are partially or fully halogenated.”  Using “aforementioned” is especially problematic in current claim language because there are many radicals that have been mentioned previously.  The claims are rendered indefinite.  
(2) In claim 16, the following phrases (boxed in below) appear unconnected to the rest of the definition and render the claims indefinite:

    PNG
    media_image2.png
    453
    636
    media_image2.png
    Greyscale

It is not clear what is being referenced by “one radical.”
	(3) Claims 20 and 34 recite R1 as “partially or completely halogenated, C1-C6-alkyl, C1-C6 alkylsulfenyl …”  This part of the claims is confusing because it is not clear whether “partially or completely halogenated” modifies only C1-C6 alkyl or all other members of the Markush group.  
	Claims dependent on the independent claim 16 that do not cure the deficiencies noted above are included in this ground of rejection.  
	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 20-21, 24-30, 34-35, and 38-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-32 of copending Application No. 16/612,111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claims 16-32 of the reference application encompass the following compounds as having pesticidal activity against invertebrate pests:

    PNG
    media_image3.png
    126
    238
    media_image3.png
    Greyscale
wherein
X can be O or S,
Rx can be C1-6 alkyl,
R1 can be halogen-substituted C1-6 alkyl,
R2, R3 can be H, halogen, N3, CN, 
Ar can be phenyl or 5 or 6-membered heteroaryl,
RAr can be halogen, C1-6 alkyl, S(=O)m Re, m or n = 0, 1 or 2, 
Re can be C1-6 alkyl,
Het can be pyrazolyl or pyridinyl.  

 Claim 21 of the reference application discloses Ar as pyridinyl substituted with RAr as S(=O)m Re at the ortho position to the bond connecting to the bicyclic moiety and optionally further substituted with one RAr, which can be halogen or C1-6 alkyl.  
	The reference application also discloses a composition comprising the above compound (claim 24), a further active substance (claim 25), method for combatting invertebrate pests (claims 26, 30), method for protecting growing plants from attack or infestation by invertebrate pests (claims 27, 31), seed comprising 0.1-10 kg of the compound per 100 kg of sed (claims 28, 32), method for treating or protecting an animal from infestation or infection by invertebrate pests (claim 29).  
	In the present application, the “Ar-Het” feature of the reference application is encompassed by the Ar of instant formula (I-A), which Ar can be phenyl or 5- or 6-membered heteroaryl, which can be substituted by one, two, or more RAr, wherein RAr  can be halogen, C1-6 alkyl, S(=O)m Re,or NRbRc, wherein the NRbRc moiety can form an N-bound, saturated 5- to 8-membered heterocycle. 
For these reasons, the ordinary skilled artisan would have recognized the instant claimed invention as an obvious variation of the invention set forth in the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	For these reasons, all claims must be rejected at this time.  No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699